Citation Nr: 0005671	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
L4-L5 herniated nucleus pulposus and L5-S1 bulging disc with 
clinical bilateral L4 radiculopathy, on appeal from the 
initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
scar, residual of shell fragment wound, left hand, on appeal 
from the initial grant of service connection.  

4.  Entitlement to a compensable evaluation for right rotator 
cuff tendinitis, on appeal from the initial grant of service 
connection.  

5.  Entitlement to a compensable evaluation for a scar, 
status post appendectomy, on appeal from the initial grant of 
service connection.  

6.  Entitlement to a compensable evaluation for a bilateral 
pterygium, on appeal from the initial grant of service 
connection.

7.  Entitlement to a compensable evaluation for a skin 
condition, identified as tinea corporis and folliculitis, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDING OF FACT

The veteran's VA Form 9 did not discuss any errors of fact or 
law regarding the claims of entitlement to service connection 
for a neuropsychiatric disorder and to higher evaluations for 
service-connected L4-L5 herniated nucleus pulposus and L5-S1 
bulging disc with clinical bilateral L4 radiculopathy; a 
scar, residuals of a shell fragment wound to the left hand; 
right rotator cuff tendinitis, claimed as a right shoulder 
and arm condition; a scar, status post appendectomy; a 
bilateral pterygium; or a skin condition, identified as tinea 
corporis and folliculitis.  


CONCLUSION OF LAW

An adequate substantive appeal of the claims of entitlement 
to service connection for a neuropsychiatric disorder and to 
higher evaluations for service-connected L4-L5 herniated 
nucleus pulposus and L5-S1 bulging disc with clinical 
bilateral L4 radiculopathy; a scar, residuals of a shell 
fragment wound to the left hand; right rotator cuff 
tendinitis, claimed as a right shoulder and arm condition; a 
scar, status post appendectomy; a bilateral pterygium; or a 
skin condition, identified as tinea corporis and folliculitis 
was not filed.  The Board, therefore, lacks jurisdiction to 
consider these issues.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), 
and 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely-filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely-filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  A substantive appeal consists of a properly 
completed VA Form 9, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  The 
substantive appeal must identify the issues appealed and 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior 
supplemental SOCs.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see also 38 C.F.R. § 20.203 (1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the issues of entitlement to service connection 
for a neuropsychiatric disorder and to higher evaluations for 
service-connected L4-L5 herniated nucleus pulposus and L5-S1 
bulging disc with clinical bilateral L4 radiculopathy; a 
scar, residuals of a shell fragment wound to the left hand; 
right rotator cuff tendinitis, claimed as a right shoulder 
and arm condition; a scar, status post appendectomy; a 
bilateral pterygium; or a skin condition, identified as tinea 
corporis and folliculitis.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  Although the Board has the obligation 
to assess its jurisdiction, it must consider whether doing so 
in the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99; cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In December 1999, the appellant was given notice that the 
Board was going to consider whether the substantive appeal 
was adequate and was allowed a 60-day period within which he 
could request a hearing or present argument related to this 
issue.  See 38 C.F.R. § 20.203 (1999).  In this case, the 
Board concludes that its consideration of this issue does not 
violate the appellant's procedural rights.  The December 1999 
letter to the appellant provided him notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  He was given 60 days to present written argument 
on this issue or to request a hearing to present oral 
argument on the question of adequacy of the appeal.  Should 
he have no argument and not want a hearing, he was given the 
option of waiving the 60-day period for response.  The 
appellant signed a statement in February 2000 stating that he 
had no further argument to present and did not wish to 
request a hearing.  

A rating decision of January 27, 1997, denied entitlement to 
all of the seven issues listed above.  The veteran was 
notified of the decision and of his appeal rights by letter 
dated January 30, 1997.  On August 13, 1997, his notice of 
disagreement was received at the RO.  A statement of the case 
was furnished on September 23, 1997.  On October 10, 1997, 
the RO received a VA Form 9, which merely requested that a 
hearing be scheduled.  None of the issues to be appealed were 
identified, nor was reference made to any error of fact or 
law in the statement of the case.

A hearing was held at the RO on February 25, 1998.  The 
hearing was transcribed and translated from Spanish into 
English.  The date of transcription is not indicated, but the 
transcribed and translated document was received at the RO on 
March 19, 1998.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal must be 
timely.  It must be filed within 60 days from the date that 
the agency of original jurisdiction mails the Statement of 
the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).  In general, testimony 
at a personal hearing can be accepted in lieu of a VA Form 9 
once it is reduced to writing when the hearing is 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Although the veteran did testify before the RO in February 
1998, he presented evidence on only two of the above issues, 
and this transcription was not received until March 19, 1998.  
Since this statement and evidence was presented after the 
expiration of the one-year period from the date of mailing of 
the notice of the rating decision, and more than 60 days 
following issuance of the statement of the case, such 
testimony cannot be accepted as a substantive appeal as to 
these two issues.  Neither the appellant nor his 
representative requested an extension of time to file an 
appeal.  See 38 C.F.R. § 20.203 (1999). 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of any issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (1999); YT v. Brown, 9 Vet. 
App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claims of entitlement 
to service connection for a neuropsychiatric disorder and to 
higher evaluations for service-connected L4-L5 herniated 
nucleus pulposus and L5-S1 bulging disc with clinical 
bilateral L4 radiculopathy; a scar, residuals of a shell 
fragment wound to the left hand; right rotator cuff 
tendinitis; a scar, status post appendectomy; a bilateral 
pterygium; or a skin condition, identified as tinea corporis 
and folliculitis, are dismissed.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals



 

